Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 04/03/2019.
Claims 1-15 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (KR Pub. No. 20150069522 A1).

Regarding claim 1, Yoo discloses:
A protection cover configured to protect an electronic device (see Spec, Technical Field: the present invention relate to a protective cover... see Fig. 1-3), the protection cover comprising:  
5a cover part (see Fig. 4, a front cover 20, rear cover 30....); and 
a coupling part extending from the cover part (see Fig. 1-4, 41, see Spec, the first mounting part 41 is connected to the second mounting part 42, and a rotation part 41a for rotating the first mounting part 41 from the seating groove 21....), rotatably connected with the cover part, and detachably coupled to a portion of the electronic device (see Fig. 1-4, 41, see Spec, the first mounting part 41 is connected to the second mounting part 42, and a rotation part 41a for rotating the first mounting part 41 from the seating groove 21....), 
wherein the coupling part is configured to rotate the cover part while being coupled to a portion of the electronic device to cover one of, at least, a first surface, or at 10least, a second surface of the electronic device (see Fig. 1-4, 41, see Spec, the first mounting part 41 is connected to the second mounting part 42, and a rotation part 41a for rotating the first mounting part 41 from the seating groove 21....).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (KR Pub. No. 20150069522 A1) further in view of Ive et al. (Pub. No. 2013/0076614 A1).

Regarding claim 2, Yoo fails to disclose:
wherein the coupling part includes a magnet attached to or detached from the electronic device.
Thus, Ive discloses:
wherein the coupling part includes a magnet attached to or detached from the electronic device (see Fig. 4, 5A-5B, magnetic elements 326, see par [0057-0059], at least some of magnetic elements 322 can magnetically interact with ....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a protecting cover of Yoo to include a magnet attached or detached from the electronic device in order to magnetically attached electronic device to at least one other suitably configured object (see Ive par [0042]).

Regarding claim 6, Yoo fails to disclose:
A protection cover configured to protect an electronic device (see Spec, Technical Field: the present invention relate to a protective cover... see Fig. 1-3), the protection cover comprising: 
a cover part (see Fig. 4, a front cover 20, rear cover 30....); and a coupling part extending from the cover part, rotatably connected with the cover 5part, and detachably coupled to a portion of the electronic device (see Fig. 1-4, 41, see Spec, the first mounting part 41 is connected to the second mounting part 42, and a rotation part 41a for rotating the first mounting part 41 from the seating groove 21....), and 
wherein the coupling part is configured to rotate the cover part while being coupled to a portion of the electronic device to cover one of, at least, a first surface, or at least, a second surface of the electronic device (see Fig. 1-4, 41, see Spec, the first mounting part 41 is connected to the second mounting part 42, and a rotation part 41a for rotating the first mounting part 41 from the seating groove 21....).
However, Yoo fails to disclose
wherein the coupling part includes: 
a magnet configured to produce an attraction force with a magnetic member of the electronic device and, a detachable member disposed adjacent both ends of the magnet and detachably 10coupled with the electronic device,
Thus, Ive discloses:
wherein the coupling part includes: 
a magnet configured to produce an attraction force with a magnetic member of the electronic device and, a detachable member disposed adjacent both ends of the magnet and detachably 10coupled with the electronic device (see Fig. 4, 5A-5B, magnetic elements 326, see par [0057-0059], at least some of magnetic elements 322 can magnetically interact with ....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a protecting cover of Yoo to include a magnet attached or detached from the electronic device in order to magnetically attached electronic device to at least one other suitably configured object (see Ive par [0042]).
,

Regarding claims 3 and 11, Yoo discloses:
wherein the coupling part further includes a suction plate attached to or detached from the electronic device (see Fig. 1-4, see Spec, the mounting hook portion 240 may be attached to or detached from the locking portion 222 of the rear cover 220....).

Regarding claims 4 and 12, Yoo discloses:
wherein the coupling part further includes a first insertion inserted to a first groove formed in the electronic device (see Fig. 1-4, see Spec, mounting seating groove 142a formed in the second mounting portion 142....).

Regarding claims 5 and 13, Yoo discloses:
wherein the first insertion includes a first locking groove to which a first locking part of the electronic device is stuck, and wherein the first locking groove is configured to allow the first locking part to be stuck thereto to tie and fasten the first insertion into the first groove.

Regarding claim 7, Yoo and Ive disclose:
wherein a first width of the coupling part is smaller than a second width of the cover part (see Yoo, Fig. 1-4, see Ive Fig. 5A and 5B).

Regarding claim 8, Yoo and Ive disclose:
wherein a portion of the electronic device is an edge of a second surface of the electronic device or a side surface of the electronic 20device (see Yoo, Fig. 1-4, see Ive Fig. 5A and 5B).


Allowable Subject Matter
Claims 8-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851